Law, C. J.,
dissenting. I agree in opinion, that the in-dorsement on the bond will not save it out of the Statute of Limitation; but my only doubt is, whether it is not saved by the proviso. It appears to me, the obligee was over sea, according to the true meaning and spirit of the statute. The-*305common intercourse between this country and Halifax, must be by going oyer sea, as much as between this and South America; and to construe the statute so strictly, that none are within the proviso, but such as were under the disability when the cause of action first accrued, may do manifest injustice: For, by such construction, if the obligee happens to go beyond sea, or becomes a lunatic after the cause of action accrues, he is without remedy: And therefore, the most reasonable construction is, that the statute means to extend the saving to those disabilities which happen any time during the existence of the cause of action, and is not confined merely to the time of its originating.